FERNANDEZ, Circuit Judge,
Dissenting.
I agree that the prosecutor did commit misconduct when she explored the details of Lee’s prior arson conviction, even though some of that exploration was induced by his attempt to minimize the conviction. However, as I see it three pages of testimony in the midst of a lengthy (8 day) and acrimonious trial did not amount to error of such magnitude as to warrant a grant of the writ of habeas corpus. Even had the error not been forfeited at the state level, it would not suffice. See Brecht v. Abrahamson, 507 U.S. 619, 638, 113 S.Ct. 1710, 1722, 123 L.Ed.2d 353 (1993); Laboa v. Calderon, 224 F.3d 972, 977 (9th Cir.2000); Thompson v. Borg, 74 F.3d 1571, 1577 (9th Cir.1996). Certainly, it cannot be said that defense counsel, who was a leal advocate in this trial, erred so egregiously when he did not object that we can dub him constitutionally ineffective. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984); Wildman v. Johnson, 261 F.3d 832, 838 (9th Cir.2001); Anderson v. Calderon, 232 F.3d 1053, 1084 (9th Cir.2000), petition for cert. filed (Aug. 29, 2001) (No. 01-6576).
Neither a tendentious desire to change prosecutorial practices, nor a captious quest for perfect justice should allow Lee to induce us to issue a writ in this case. In fact, that is precisely what Congress tried to ward off when it adopted the AEDPA. See, e.g., 28 U.S.C. § 2254(d). On this record,1 the sally by the prosecutor was simply insufficient to result in a harmful constitutional violation.
Thus, I respectfully dissent.

. The evidence against Lee was strong. For example, a shot was fired, a witness looked up right away (as soon as shot heard; almost immediately), and he saw Lee on the balcony with the proverbial smoking gun in his hand. Lee then lowered the gun toward the witness. Nobody else was on the balcony.